

114 HR 5691 IH: To direct the Joint Committee on the Library to obtain a statue of Elie Wiesel for placement in the United States Capitol.
U.S. House of Representatives
2016-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5691IN THE HOUSE OF REPRESENTATIVESJuly 8, 2016Mr. Cohen (for himself, Mr. Lewis, Mr. Vargas, Mr. Hastings, Mr. Scott of Virginia, Ms. Schakowsky, Ms. Clarke of New York, Mrs. Lowey, Ms. Wasserman Schultz, Ms. Ros-Lehtinen, Mr. Nadler, Mr. Israel, Mr. Deutch, Mr. Yarmuth, and Mr. Thompson of California) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo direct the Joint Committee on the Library to obtain a statue of Elie Wiesel for placement in the
			 United States Capitol.
	
		1.Placement of statue of Elie Wiesel in United States Capitol
 (a)Obtaining StatueNot later than 4 years after the date of the enactment of this Act, the Joint Committee on the Library shall enter into an agreement to obtain a statue of Elie Wiesel, under such terms and conditions as the Joint Committee considers appropriate consistent with applicable law. The Joint Committee may authorize the Architect of the Capitol to enter into the agreement and related contracts required under this subsection on its behalf, under such terms and conditions as the Joint Committee may require.
 (b)PlacementThe Joint Committee on the Library shall place the statue obtained under subsection (a) in a suitable permanent location in the United States Capitol.
 (c)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this Act, and any amounts so appropriated shall remain available until expended.
			